Citation Nr: 0211969	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for rupture of the 
anterior cruciate ligament of the left knee with degenerative 
arthritis, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1986 to 
November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 1999 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Los Angeles, California.  Within the referenced 
rating decision, the RO denied the veteran's claim seeking an 
increased rating for his service-connected left knee 
disability.  The veteran has perfected a timely appeal with 
respect to this issue.

This case was previously before the Board in October 2000 at 
which time it was remanded for further development.  The case 
has since been returned to the Board.


REMAND

A review of the record reflects that on a VA Form 9, dated 
May 1999, the veteran (over his own signature) requested a 
personal hearing before a member of the BVA at the local VA 
Office regarding his claim for an increased evaluation in 
excess of 10 percent for a rupture of the anterior cruciate 
ligament of the left knee with degenerative arthritis.  The 
record also reflects that in June 1999, the veteran's 
representative signed a second VA Form 9, which indicated 
that the veteran did not want a BVA Hearing.

That notwithstanding, the provisions of 38 C.F.R. § 20.703(e) 
(2001), do not permit a representative to withdraw a hearing 
request without the consent of the veteran.  Thus, the June 
1999 VA Form 9 may not be construed as having withdrawn the 
veteran's hearing request.  Id.  Therefore, by way of 
clarifying correspondence dated August 2002, the veteran has 
indicated that he still desires to have a hearing before a 
member of the Board at the Los Angeles Regional Office.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

		The RO should schedule a personal hearing for the
		veteran before a member of the Board of Veterans'
		Appeals at the local VA regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  The veteran need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




